 In the Matter of AUTOPART MANUFACTURING COMPANYandUNITEDAUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENT WORKERS OFAMERICA,UAW-CIOCase No. 13-C-3110ORDER AMENDING SUPPLEMENTAL DECISION ANDAMENDED ORDERNovember 16, 1950On August 30, 1950, the Board issued a Supplemental Decision andAmended Order 1 in this case, finding that Universal Parts,_ Inc., wasa successorand assign of the Respondent, Autopart ManufacturingCompany, and requiring Universal Parts, Inc., to remedy the unfairlabor practices of the Respondent in this case:In the course of its discussion of the relationship between UniversalParts, Inc., and the Respondent, the Board stated :The record does not show whether Universal has continued themanufacturing operations formerly conducted by the Respondent.Since the issuance of the Supplemental Decision in this case, theBoard has received a stipulation dated October 27, 1950, from theparties 2 agreeing that the record in this case be amended to showthat the manufacturing operations- of the Respondent were discon-tinued as of September 30, 1947, that Universal Parts, Inc., did notcontinue the Respondent's manufacturing operations, and that thetransfer of the Respondent's assets to Universal Parts, Inc., con-stituted a partial liquidation of the indebtedness of the Respondent.We will amend the record and the findings in our SupplementalDecision to conform to this stipulation.As our action of August 30, 1950, was based on the view that Uni-versal was a successor and assign of the Respondent, whether or notitsmanufacturing operations were continued by Universal, the fore-going amendment of the record arid findings will not require anychange in the Board's disposition of this case.191 NLRB 77.2This stipulationwas executed by counsel for the Respondent and Universal Parts, Inc.,counsel forthe Union,and by a representative of the General Counsel ofthe Board.92 NLRB No. 30.120 AUTOPART MANUFACTURING COMPANY121ORDERIT IS HEREBY ORDERED that the 'record in this case be, and it herebyis, amended to include the stipulation of the parties hereto executedon October 27, 1950, and filed with the Board, and that the Supple-mental Decision and Amended Order of August 30, 1950, in thiscase be, and it hereby is, amended by deleting therefrom the following :The record does not show whether Universal has continued themanufacturing operations formerly conducted by the Respondent.It is clear from the foregoing, however, that whether or not ithas continued the operations of the Respondent, Universal, byvirtue of the transfer to it of all the Respondent's assets, is theRespondent's assignee, and, at least to that extent, its successor.and by substituting therefor the following language :The Respondent's manufacturing operations were discontinuedas of September 30, 1947, and were not continued by Universal.The Transfer of the Respondent's assets to Universal constituteda partial liquidation of the Respondent's indebtedness to Uni-versal.It is clear from the foregoing that Universal, by virtueof the transfer to it of all the Respondent's assets, is theRespondent's assignee, and, at least to that extent, its successor.IT IS FURTHER ORDERED that the Supplemental Decision, and AmendedOrder of August 30, 1950, in this case be, and it hereby is, confirmed inall other respects.MEMBERS REYNOLDS and MURDOCK took no part in the considerationof the above Order Amending Supplemental Decision and AmendedOrder.